Citation Nr: 0005074	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-10 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left shoulder disability as the result of hospitalization, 
medical treatment, or surgery provided by the Department of 
Veterans Affairs (VA). 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of avascular necrosis of the hips as the result of 
hospitalization, medical treatment, or surgery provided by 
VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana. 

In October 1999, the Board remanded this case to the RO for 
consideration of evidence submitted after the latest 
supplemental statement of the case.  The RO has considered 
the additional evidence, issued a supplemental statement of 
the case in November 1999, and returned the case to the Board 
for further appellate consideration. 

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for avascular necrosis of the hips is addressed below in the 
REMAND portion of this decision. 


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran suffered additional left shoulder disability as the 
result of hospitalization, medical treatment, or surgical 
treatment provided by VA.



CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for left shoulder disability 
as the result of hospitalization, medical treatment, or 
surgical treatment provided by VA, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97.  Therefore, as the veteran filed his 
claim prior to October 1, 1997, the relevant issue before the 
Board is whether the veteran's left shoulder disability, or 
aggravation of preexisting left shoulder disability, is the 
result of VA medical or surgical treatment or 
hospitalization.  

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, it is necessary to show 
that additional disability is actually the result of such 
disease or injury, or aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1) and (2).

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment 
(medications prescribed) furnished by VA to the veteran, 
Brown v. Gardner, 115 S.Ct. 552 (1994), he still has the 
burden of submitting cognizable evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim under the provisions of 38 U.S.C.A. § 1151 is plausible 
or capable of substantiation.  That is, the veteran must 
submit competent evidence that left shoulder disability 
occurred as the result of VA hospitalization, medical or 
surgical treatment, and/or examination.  38 U.S.C.A. §§ 1151, 
5107(a).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

The requirements for a well-grounded claim under 38 U.S.C. 
§ 1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability, or death; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability or death.  Jones v. West, 12 Vet. 
App. 460 (1999).   

The veteran contends that, as a result of VA surgery on the 
left shoulder in May 1994, he either incurred or aggravated a 
left shoulder condition.  He contends that, two weeks after 
surgery, "a screw came loose," which required another left 
shoulder surgery in November 1994 to "correct" this.  
Through his representative, he also contends that the delay 
between the two surgeries caused his left shoulder problems.  
The veteran contends that the additional disability consists 
of symptoms of near immobility and almost complete loss of 
use of the left arm. 

In this case, the evidence demonstrates that in January 1977 
the veteran was treated for a fractured humerus he sustained 
in a car accident in October 1976, treated with open 
reduction and internal fixation with a seven hole ASIF bone 
plate for a fracture of the left humerus, with bone grafting 
to the left humerus from the right iliac crest.  This healed 
and the plate was removed in February 1979.  The veteran was 
diagnosed with alcohol dependence.  November 1992 and July 
1993 VA examinations reflect diagnoses which include chronic 
alcohol dependence and alcohol abuse.  The July 1993 
examination report includes that the veteran's chemical 
dependency caused physical deterioration.    

In May 1994, the veteran suffered a left subfracture 
dislocation of the left shoulder when he fell from, or hit 
his shoulder while riding on, a lawnmower or tractor while he 
was intoxicated.  He noticed pain at the time of the injury, 
but waited three days before going to VA for treatment.  In 
May 1994, at a VA Medical Center, the veteran presented with 
complaints of shoulder swelling and pain.  X-rays showed a 
left shoulder fracture dislocation.  He underwent an open 
reduction internal fixation of the left proximal humeral 
fracture dislocation.  Postoperative X-rays in June 1994 
revealed healing of the left humeral fracture with internal 
fixation device well positioned, with otherwise normal left 
scapula and left shoulder.  Postoperatively, he was noted to 
be neurovascularly intact but had some weakness with elbow 
flexion. 

VA outpatient treatment records beginning in June 1994 
reflect complaints of left shoulder and left elbow pain with 
movement, and inability to get comfortable, left shoulder 
popping, muscle tenderness, and minimal swelling of the left 
arm.  

X-ray examination in September 1994 resulted in the following 
impressions:  compatible with avascular necrosis involving 
the left humeral head with an associated fracture; and 
diffusely increased uptake within the left humeral shaft, 
probably due to remote trauma, postoperative changes, and 
bone graft site.   

In November 1994, the VA examiner noted that the veteran's 
three part fracture/dislocation sustained in May 1994 had 
failed to show union of the fracture site, and that the 
veteran was complaining of pain with gross motion of the 
fracture fragments.  X-rays revealed a large cyst throughout 
the entire humeral head.  The preoperative diagnosis was 
painful non-union and avascular necrosis of three part 
humeral head fracture dislocation.  In November 1994, the 
veteran underwent a left (incorrectly indicated on the 
operation report and discharge summary as the right shoulder) 
shoulder reconstruction with hemi-arthroplasty and autogenous 
bone grafting.  The postoperative diagnosis was the same.  
Postoperative X-rays revealed that the left humeral head 
prosthesis was in position in the glenoid fossa region (which 
had seemed to be out of place in an earlier study), with some 
apparent bone chips inferior to the inferior aspect of the 
glenoid which represented chip fractures of source uncertain.  
The discharge summary diagnosis was non-union with avascular 
necrosis of the left humeral head and neck.

A CT scan in April 1995 resulted in the impression of 
possible slight superior subluxation of the head of 
prosthesis with respect to glenoid, multiple small bony 
fragments in and around the region of the left shoulder, 
ununited right clavicular fracture, and degenerative changes 
in the glenohumeral joint.  X-rays on April  6, 1995 revealed 
prosthesis in place without evidence of loosening, old healed 
fracture of the mid-humerus, and possible loose bodies within 
joint space.  X-rays on April 27, 1995 revealed prosthetic 
device in the left humeral head and neck which appeared to be 
in good condition, and multiple lytic defects which were 
present throughout the left humerus, suggesting either 
primary or secondary osteomyelitis.  X-rays in May 1995 
revealed total shoulder arthroplasty in place without 
interval change.  X-rays in August 1996 resulted in the 
impression of prosthetic right femoral joint with displaced 
acetabular component (cranial displacement), with the right 
femur appearing higher than the left.  In February 1996, the 
veteran was diagnosed with bilateral hip avascular necrosis 
of presumed alcoholic etiology, and was diagnosed with 
chronic ethanol abuse.  

After a review of the claims file, in December 1997 a VA 
physician indicated that the medical evidence reflected 
significant displacement of the humeral head at the time of 
the fracture in May 1994.  He rendered the medical opinion 
that the May 1994 left shoulder injury (including delayed 
initial treatment due to the veteran waiting three days to 
seek treatment) and fracture pattern were to blame for the 
veteran's left shoulder avascular necrosis, not VA treatment, 
and probably not the veteran's alcoholism.  Noting that the 
veteran had longstanding alcohol abuse and avascular necrosis 
of both hips and of the opposite shoulder, the VA physician 
wrote that the veteran would have a significantly lower 
chance of healing a fracture of that type.  He opined "that 
the surgery performed in May, 1994, absolutely did not cause 
the avascular necrosis of this patient's left humeral head.  
The combined elements of the severity of the fracture, the 
delayed presentation to the Emergency Room and the patient's 
longstanding alcoholism are responsible for developing 
avascular necrosis." 

At a personal hearing in September 1998, the veteran 
testified that: in May 1994, while on a lawn mower, he hit 
his shoulder on a tree, bruising his shoulder, for which he 
sought treatment three days later; he underwent surgery in 
May 1994; after this surgery, he had problems with the left 
shoulder during physical therapy; the delay in between 
surgeries caused his shoulder problems; he had daily chronic 
left shoulder pain; and he did not have normal movement in 
his left arm, and could not lift with the left arm. 

Prior to or at the time of VA surgery in May 1994, the 
veteran had a left subfracture dislocation of the left 
shoulder, with pain and swelling.  In the months after the 
May 1994 open reduction internal fixation by VA, the veteran 
experienced left shoulder tenderness, pain, and swelling.  He 
also complained of left shoulder popping, was noted to have 
weakness, and X-ray evidence revealed avascular necrosis of 
the humeral head and neck and a cyst throughout the humeral 
head.  Assuming that the evidence of record reflects 
additional left shoulder disability subsequent to VA surgical 
treatment in May 1994 and subsequent medical treatment for 
the left shoulder, there is still no competent medical 
evidence of record that any  additional disability was the 
result of VA hospitalization or medical or surgical 
treatment.  The VA medical opinions of record, primarily the 
December 1997 opinion, reflect that the currently diagnosed 
left shoulder disability is etiologically related to factors 
which do not include VA medical or surgical treatment or 
hospitalization.  Likewise, there is no competent medical 
evidence that there was delay in the November 1994 surgery, 
or that, even assuming, arguendo, there was delay in 
performing the November 1994 surgery, additional left 
shoulder disability resulted from such delay.  

In this regard, the Board has considered the veteran's 
statements and personal hearing testimony.  However, the 
veteran's lay statements (assumed to be credible for purposes 
of determining whether the claim is well grounded) do not 
constitute competent evidence of medical causation.  That is 
to say, the appellant is not qualified to offer a medical 
opinion on the medical question of whether VA medical or 
surgical treatment, or delay in such treatment, or 
hospitalization, caused the additional left shoulder 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
With regard to the veteran's testimony - that, in effect, VA 
doctors told him various things, including that the screws 
were loose, if they had been able to get the tendon across 
where it was supposed to be the ball would not be popping 
out, doctors told him before each surgery that his shoulder 
would be better, and a doctor apologized to him after the 
surgery - the United States Court of Appeals for Veterans 
Claims (Court) has held that such a veteran's account, 
"filtered as it [is] through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In Boeck v. Brown, 6 Vet. App. 14, 17 (1993), because the 
veteran had not presented a well-grounded claim, the Court 
did "not reach the interesting question of whether 
38 U.S.C.A. § 1151 applies in circumstances where a veteran 
enters a VA hospital with a non-service-connected disease, 
and the claim is made that the negligent failure to diagnose 
this disease is 'aggravation' of that disease."  The Court 
added that a medical opinion that the veteran had the disease 
at the time of the VA examination or medical treatment, or 
that good medical practice would have disclosed it, would be 
the sine qua non of a well-grounded claim.  In this veteran's 
case, although one of his contentions is that additional left 
shoulder disability resulted from a delay in medical or 
surgical treatment of the left shoulder by VA, he has 
presented no opinion that there was in fact a delay, or that 
any delay resulted in additional left shoulder disability.  
As there is no competent medical opinion evidence of record 
that the veteran suffered additional left shoulder 
disability, as the result of VA hospitalization, medical or 
surgical treatment, and/or examination, or that there was 
delay in treatment, or that such delay resulted in additional 
left shoulder disability, the Board must find that the 
veteran's claim for compensation under the provisions of 
38 U.S.C. § 1151, for left shoulder disability, is not well 
grounded.  38 U.S.C.A. § 5107(a). 

The Board notes the veteran's representative's request for an 
independent medical opinion, asserting that the evidence is 
medically complex, though without any specific assertion as 
to why or in what manner the evidence is alleged to be 
medically complex.  The regulation, 38 C.F.R. § 3.328, 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  The Board does not find that 
the evidence in this case is so complex or controversial as 
to warrant an independent medical opinion.  Moreover, as the 
veteran has not presented a well-grounded claim, the duty to 
assist him, including to obtain an independent medical 
opinion, does not arise.  See Epps v. Gober, 126 F.3d 1464 
(1997).  The Court has held that the VA Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until a well-grounded claim has been 
submitted.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam). 

The Board is aware of no circumstances in these matters which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would render the veteran's 
claims for service connection or compensation "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection or compensation for the 
issue on appeal.  Robinette at 77-78.  


ORDER

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left shoulder disability as the 
result of hospitalization, medical treatment, or surgery 
provided by VA, being not well grounded, is denied. 


REMAND

On appeal, in July 1998, the veteran raised the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral hip disability.  In a 
rating decision in February 1999, the claim for avascular 
necrosis of the hips was denied (both as direct service 
connection and under 38 U.S.C.A. § 1151), and the veteran was 
notified of this decision in March 1999.  In a copy of the 
letter notice of decision, which was received at the RO in 
April 1999, the veteran or his representative had handwritten 
that the veteran was "not saying service connected, but that 
VA did it."  The Board finds that this statement effectively 
entered notice of disagreement (NOD) with the denial of his 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for avascular necrosis of the hips.  However, it does 
not appear from the claims file that a statement of the case 
(SOC) was ever issued regarding this issue.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the Board is required to REMAND this 
issue to the RO for issuance of a SOC. 

Therefore, in order to afford the veteran due process, this 
case is REMANDED for the following action: 

1.  The RO should issue an SOC on the 
issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for disability 
of avascular necrosis of the hips as the 
result of hospitalization, medical 
treatment, or surgery provided by the VA. 

2.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).


Only if the veteran completes his appeal by filing a timely 
substantive appeal on the issue of compensation under 
38 U.S.C.A. § 1151 for disability of avascular necrosis of 
the hips as the result of hospitalization, medical treatment, 
or surgery provided by VA should this case be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 1991).  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

